MEMORANDUM OF RESPONSES PETROSEARCH ENERGY CORPORATION · POST EFFECTIVE AMENDMENT NO. 4 ON FORM S-1 – (FILE NO. 333-142100) · AMENDMENT NO. 5 TO FORM S-1 – (FILE NO. 333-149010) · FORM 10-KSB FOR THE YEAR ENDED DECEMBER 31, 2007 · FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 · FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 · FORM 8-K (File No. 0-51488) 1. In response to the Staff’s verbal comment regarding the “Calculation of Gain” using the PV-10 value to estimate the fair value of the Non-Barnett Shale assets, we have performed three additional calculations of the gain utilizing three different fair value valuation methodologies widely used when transacting sales and acquisitions of assets in the oil and gas industry.While there is no exact science in determining the fair value of oil and gas assets, we believe that utilizing these three industry wide methodologies gives a reasonable estimate of the fair value of our Non-Barnett Assets.The industry methods we used are as follows: The percentage of posted price method - In calculating this method the posted price at the time (we used $120 at that time of the sale) is reduced by two-thirds for proved developed producing assets.Then that reduced figure is further reduced by twenty-five percent for proved developed non producing and fifty percent for proved undeveloped assets.Therefore, for our calculation the posted price we used was $120 per Boe, proved developed producing reserves in the ground were valued at $40 per Boe, proved developed non-producing reserves were valued at $30 per Boe and proved undeveloped reserves were valued at $20 per Boe.We have attached the results of utilizing this method on the test for substantial economic difference and the gain calculation (Schedule #1). 2:1 return on investment method -A common method in the oil and gas industry for valuing the fair value of an asset in an acquisition is the price that will yield a 2:1 return on the investment.We have attached the results of utilizing this method on the test for substantial economic difference and the gain calculation (Schedule #2). PV-20 method – Another common method used to value oil and gas assets in an acquisition is to use the present value discounted at 20% of the undiscounted cash flows (PV-20) of the assets.We have attached the results of utilizing this method on the test for substantial economic difference and the gain calculation (Schedule #3). The attached results of the three different calculations of gain, which incorporate the three methods of fair value described above lead us to the conclusion that our original calculation of gain had a result that was not significantly different from the calculations using these industry standard valuation methods for the Non-Barnett Shale assets.The average of the calculation of gain utilizing these three methods is $21,711,773 as opposed to our original calculation that yielded a gain of $21,814,753, a difference of only $102,980, or 0.5%. 2. In response to the Staff’s verbal comment regarding the qualitative factors affecting the substantial economic difference between the Barnett Shale asset and the Non-Barnett Shale assets, please be advised: a. All the Boe’s of the Barnett Shale reserves that were sold were proved developed producing, in contrast to all the Boe’s of the Waterflood (which makes up the most of the reserves after the sale) which are proved undeveloped; b. The Barnett Shale wells have a production life that is more than double (due to the nature of shale production) the production life of all the other Non-Barnett Shale assets; c. Due to its geographic location, the fair value of the acreage associated with the Barnett Shale asset ($30,000 per acre at the time) was significantly higher than the acreage value of the Non-Barnett projects ($200 per acre for waterflood); and d. The Barnett Shale play was arguably one of the “hottest” plays in the United States at the time of our sale and had a significant interest from the market which caused assets to be sold at a premium.In contrast, the nature of our waterflood project does not generate unique excitement from the market, nor would it generate a premium in the marketplace. Signature: Title: Date: By /s/ David J. Collins Chief Financial Officer, December 29, 2008 David J. Collins Chief Accounting Officer, and Principal Financial Officer Barnett Property Sale Detailed Proforma - % of Posted Price Schedule 1 Test for Substantial Economic Difference Fair Value per BOE Before Sale Being Sold After Sale Fair Value of properties 75,992,587 36,000,000 39,992,587 BOE 2,158,627 313,061 1,845,566 Fair value of properties per BOE of reserves $ 35.20 $ 114.99 $ 21.67 SUBSTANTIAL ECONOMIC DIFFERENCE EXISTS BETWEEN PROPERTIES SOLD AND PROPERTIES RETAINED Allocation of Net Book Value Calculation of Gain Allocate capitalized costs based on the relative fair values of the properties Fair value of DDJET 36,000,000 47.37 % 15,773,290 Fair value of Gruman 7,271,307 9.57 % 3,185,901 Fair value of Gordon 1,716,280 2.26 % 751,983 Fair value of Quinduno 31,005,000 40.80 % 13,584,746 75,992,587 100.00 % 33,295,919 Net book value before sale 33,295,919 Book costs attributable to Barnett 15,773,290 Proceeds from sale 36,000,000 Gain 20,226,710 Barnett Property Sale Detailed Proforma -2 to 1 return on investment Schedule 2 Test for Substantial Economic Difference Fair Value per BOE Before Sale Being Sold After Sale Fair Value of properties 97,498,560 36,000,000 61,498,560 BOE 2,158,627 313,061 1,845,566 Fair value of properties per BOE of reserves $ 45.17 $ 114.99 $ 33.32 SUBSTANTIAL ECONOMIC DIFFERENCE EXISTS BETWEEN PROPERTIES SOLD AND PROPERTIES RETAINED Allocation of Net Book Value Calculation of Gain Allocate capitalized costs based on the relative fair values of the properties Fair value of DDJET 36,000,000 36.92 % 12,294,059 Fair value of Gruman 7,046,881 7.23 % 2,406,521 Fair value of Gordon 1,298,679 1.33 % 443,501 Fair value of Quinduno 53,153,000 54.52 % 18,151,837 97,498,560 100.00 % 33,295,919 Net book value before sale 33,295,919 Book costs attributable to Barnett 12,294,059 Proceeds from sale 36,000,000 Gain 23,705,941 Barnett Property Sale Detailed
